Citation Nr: 0425733	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to service connection for a bilateral foot 
disorder.

Entitlement to service connection for a lumbosacral spine 
disorder.

Entitlement to service connection for a right wrist disorder.

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for a left shoulder 
disorder.

Entitlement to service connection for a headache disorder.

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1973 to October 
1975 and from February 1978 to July 1984, with periods of 
active duty for training thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a cervical spine disorder, bilateral 
pes planus with pes cavus, a lumbosacral spine disorder, a 
right wrist disorder, a bilateral ankle disorder, a left 
shoulder disorder, a headache disorder, and a sinus disorder.  
With the exception of a claim for entitlement to service 
connection for ambylopia, the veteran did not perfect his 
appeal with regard to any other issue addressed in the 
January 1998 rating decision.

The Board notes that the veteran withdrew his claim for 
entitlement to service connection for ambylopia in a December 
2001 written statement, which was submitted to the RO.  
Accordingly, this issue is no longer before the Board.

This claim of entitlement to service connection for a 
bilateral foot disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal, which are the subject of this decision, has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to these 
claims, the evidence necessary to substantiate these claims, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's current cervical spine disorder had its origins in 
service.

3.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed lumbosacral spine disorder.

4.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed right wrist disorder.

5.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed bilateral ankle disorder.

6.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed left shoulder disorder.

7.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed headache disorder.

8.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed sinus disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A lumbosacral spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

5.  A left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

6.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

7.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
November 2003, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in January 1998, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in November 2003 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  He was afforded VA examinations to 
assess the nature and etiology of his claimed disorders.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a cervical spine disorder, a 
lumbosacral spine disorder, a right wrist disorder, or a left 
shoulder disorder.  A February 1973 service medical record 
indicated that the veteran was treated for a twisted right 
ankle.  A March 1973 service medical record notes that the 
veteran complained of pain in his right ankle.  A diagnosis 
of muscle strain was recorded.  An August 1974 service 
medical record stated that the veteran complained of 
experiencing frequent headaches over the previous 10 months.  
His examination was noted to be normal.  The diagnosis was 
headaches.  The October 1975 separation examination report 
did not refer to any of the veteran's claimed disorders.  On 
a May 1978 report of medical history the veteran indicated 
that he did not have frequent or severe headaches, eye, nose 
or throat trouble, chronic or frequent colds, sinusitis, bone 
or joint deformity, painful shoulders, or recurrent back 
pain.  April 1981 service medical records note that the 
veteran was treated for complaints associated with both his 
right and left ankles.  The diagnoses were torn ligaments of 
the right ankle and twisted left ankle.  No references to any 
complaints related to the claimed disorders were noted on the 
February 1984 separation examination report.  A May 1998 
report of medical history examination notes a history of 
seasonal sinus problems.  This same report of medical history 
referred to a right (sic) wrist fracture in 1981.  The 
veteran reported he was not having problems at that time.

The veteran's service medical records document a fracture to 
the left wrist, in 1982, for which the veteran was granted 
service connection in the January 1998 rating decision.

A September 1992 private treatment note reflected treatment 
for complaints related to his neck.  The veteran stated he 
was unsure how the problem developed, but suggested he could 
have twisted his neck while working out recently.  The 
veteran also reported he had not previously had problems with 
his neck.  No diagnosis was noted in the treatment record.

A January 1996 private treatment note reported that the 
veteran complained of sinus drainage and headaches.  The 
diagnosis was acute sinusitis.

A July 1998 VA sinus examination stated that the veteran 
complained of sinus problems that "cause his head to feel 
clogged."  There was no history of acute sinus infections 
noted.  The veteran stated he had not had any sinus surgeries 
and did not know of any significant allergies.  Sinus x-rays 
taken in conjunction with the veterans VA examination were 
interpreted as being normal.  The examiner noted that, with 
the exception of a deviated septum, the veteran's sinus 
examination was normal.  He did not note the presence of any 
sinus disorder.

An August 1998 VA examination noted that the veteran's claims 
folder was available for review.  The examiner noted that the 
veteran had several complaints, but was not seeking any 
treatment.  The veteran reported that he fell out of a window 
while serving in the military and has had recurrent neck pain 
ever since.  The veteran also complained of occasional low 
back pain.  The veteran denied all joint pain, with the 
exception of some minimal discomfort in the right shoulder 
joint.  The veteran did not volunteer a history of headaches.  
When questioned, the veteran stated he seemed to have 
headaches in the back anterior head and neck two to three 
times per week, which were relieved with aspirin.  The 
examiner noted the diagnoses of old neck injury 
intermittently symptomatic, and intermittent symptomatic low 
back.  He stated no disease was found in the left shoulder, 
right wrist, or the ankles.  He did not diagnose a headache 
disorder.  X-rays of the cervical spine and lumbosacral 
spine, taken in conjunction with the VA examination, were 
interpreted as being normal.

Private treatment notes from June and July 2002 indicated 
that the veteran complained of neck pain.  The veteran 
reported he injured his back and neck when he fell out of a 
window in 1980.  The diagnoses were cervical radiculopathy 
and spondylosis and myofascial pain and spasm.  The private 
physician noted that the veteran's cervical radiculopathy was 
probably secondary to spondylosis.  No other comments 
regarding the etiology of the veteran's neck disorder were 
noted.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

With regard to the veteran's claims for entitlement to 
service connection for a lumbosacral disorder, a right wrist 
disorder, a bilateral ankle disorder, a left shoulder 
disorder, a headache disorder, and a sinus disorder, the 
Board notes that the veteran does not have any currently 
diagnosed disorders pertaining to these complaints.  With the 
exception of one treatment note referring to acute sinusitis 
in January 1996, medical records developed after service do 
not reflect treatment for any of the claimed disorders.  The 
August 1998 VA examiner noted that the veteran reported he 
had not sought treatment for any of his joint complaints or 
his headaches.  The August 1998 VA examiner specifically 
noted that no disease was noted in the right wrist, bilateral 
ankles and left shoulder.  He noted that the veteran's 
lumbosacral spine was symptomatic, but x-rays taken at that 
time were interpreted as being normal, and the VA examiner 
did not note a specific current diagnosis pertaining to the 
veteran's lumbosacral spine.  The July 1998 VA sinus examiner 
noted that the veteran's examination was normal with the 
exception of a deviated septum.  In the absence of a 
currently diagnosed disability, service connection for a 
lumbosacral spine disorder, a right wrist disorder, a 
bilateral ankle disorder, a left shoulder disorder, a 
headache disorder, and a sinus disorder, service connection 
for such claims is denied.

With regard to the veteran's cervical spine disorder, the 
Board notes that June and July 2002 private treatment notes 
indicate that the veteran has been diagnosed with cervical 
radiculopathy and spondylosis with myofascial pain and spasm.  
Such treatment notes refer to the veteran's history of a neck 
injury, which he reported took place during service.  
However, the Board is not bound to accept medical opinions 
that are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  In 
this regard, the Board notes that the veteran's private 
physician merely recorded the veteran's history.  The only 
comments regarding the etiology of the veteran's cervical 
spine disorder indicated that, in the private physician's 
opinion, the veteran's radiculopathy was probably due to his 
spondylosis.  There are no comments noted in the clinical 
records that relate the veteran's currently diagnosed 
cervical spine disorder to service.

The Board is aware of the veteran's contentions that his neck 
was originally injured in a fall during service.  However, 
the record does not support such contentions.  Service 
medical records are silent with regard to any complaints, 
findings or treatment related to the veteran's neck.  
Moreover, the Board notes that initial private treatment 
notes, dated in September 1992, reflect that the veteran 
reported he did not know how he injured his neck, although he 
speculated that he had twisted it while working out, and that 
he had not had any problems with his neck prior to seeking 
treatment in September 1992.  Finally, his assertions as to 
the etiology of his current neck disorder are not competent 
as the record does not reflect that he possesses a recognized 
degree of medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of probative evidence 
linking the veteran's currently diagnosed neck disorder to 
active duty, service connection for such is denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbosacral disorder 
is denied.

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for sinus disorder is 
denied.


REMAND

Service medical records indicate that the veteran was treated 
in May 1975 for complaints related to calluses on his left 
and right feet.  The podiatrist noted that the veteran's Form 
88 reflected a diagnosis of pes planus, which was crossed out 
and replaced by pes cavus.  The podiatrist went on to note 
that each of the specified diagnoses could have been correct.  
The Board notes that the veteran's entrance examination 
report (Form 88) is not currently of record.  Service medical 
records reflect that the veteran was treated numerous times 
during service for various complaints related to his feet and 
toes.

The August 1998 VA examination report reflected diagnoses of 
mild pes planus, hallux valgus, hammertoes and callosities.  
No opinion was offered regarding the etiology of any of these 
diagnosed disorders.  The Board notes that the veteran's 
claim form reflected that he was filing for service 
connection for a bilateral foot disorder and hammertoes.  The 
RO characterized the claim as a claim for service connection 
for bilateral pes planus with pes cavus.  However, based on 
the evidence of record the Board finds that the veteran's 
original claim was for a bilateral foot disorder and is thus 
not limited to only pes planus or pes cavus.  Accordingly, a 
VA examination is necessary evaluate the nature and etiology 
of any current foot disorder.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
foot disorder, in either the left or 
right foot.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to refer to the veteran's service 
medical records, particularly the May 
1975 podiatry note.  The examiner should 
offer an opinion as to whether any of the 
veteran's currently diagnosed foot 
disorders were as likely as not incurred 
in service.  In addition, the examiner is 
asked to note if any of the veteran's 
currently diagnosed foot disorders noted 
in service or currently are congenital in 
nature.  If any disorders are noted to be 
congenital, the examiner should offer an 
opinion as to whether it is as likely as 
not that there is an additional element 
of disability superimposed on the 
congenital disorder as a result of 
service (i.e., aggravation).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



